Citation Nr: 0511645	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  94-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right eye 
disability as secondary to a service-connected left eye 
disability manifested by paresis of the left inferior rectus 
muscle with diplopia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1956.  This matter arises from a January 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
secondary service connection for a right eye disability.

The Board issued a decision in December 1997 that determined 
that the veteran's claim for secondary service connection for 
a right eye disability was not well grounded.  The veteran 
appealed this decision.  In July 2000, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
Memorandum Decision that vacated the portion of the Board's 
December 1997 decision that denied secondary service 
connection for a right eye disability.  The Board remanded 
the matter to the RO in December 2000 for the purpose of 
curing due process deficiencies and obtaining additional 
medical evidence.  The matter was returned to the Board in 
May 2004 for final appellate consideration.

A personal hearing was conducted between the veteran and a 
veterans law judge in October 1997.  The veteran was advised 
in January 2005 that he was entitled to an additional 
hearing, as the Board no longer employed the Veterans Law 
Judge who conducted the October 1997 hearing.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2004).  The 
following month, the veteran responded that he did not wish 
to attend another hearing.  A transcript of the October 1997 
hearing remains associated with the claims file.

The Board notes that the above appeal initially included the 
issue of whether rating decisions dated in February 1962 and 
January 1990 were clearly and unmistakably erroneous.  
However, in its July 2000 Memorandum Decision, the Court 
affirmed the portion of the Board's December 1997 decision 
that denied the clear and unmistakable error claim.  That 
issue is therefore no longer the subject of appellate review.

This appeal also stems from a January 2000 rating action that 
denied service connection for PTSD.  The issue of entitlement 
to service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against the finding 
that the veteran suffers from an underlying disability of the 
right eye that accounts for the veteran's subjective 
complaints of loss of visual acuity and/or diplopia.


CONCLUSION OF LAW

A disability of the right eye is not the result of a service 
connected left eye disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The RO sent the veteran a letter advising him of the 
essential elements of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  The Board 
notes that the letter contained in the claims file, which is 
stamped "Official File Copy," is undated.  However, a 
review of the record indicates that the letter was mailed to 
the veteran sometime in April 2003.

The January 1994 rating decision, October 1994 statement of 
the case (SOC), February 1996 supplemental statement of the 
case (SSOC), and November 2003 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The November 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Treatment records from the Orlando VA Medical Center (VAMC) 
are associated with the claims folder.  Statements from W.G. 
Stone, M.D., and the Florida Eye Clinic (P.C. Gruenberg, 
M.D.) have been considered as well.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Indeed, the veteran was 
asked in a March 2001 letter and the aforementioned "VCAA" 
letter to provide the names of any health care provider who 
treated for his right eye disability.  He was also asked to 
complete the necessary release form to obtain his records 
from Dr. Stone and the Florida Eye Clinic.  No response was 
received from the veteran.  VA examinations were conducted in 
September 1993, September 2002, February 2003, and April 2003 
for the purpose of determining the nature and etiology of the 
veteran's complaints of right eye disability.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The veteran contends that he currently suffers from a 
disability of the right eye manifested by symptoms of 
decreased visual acuity and diplopia.  He asserts that his 
right eye disability was caused by his service connected left 
eye disability (paresis of the left inferior rectus muscle 
with diplopia).  He submitted an October 1992 statement from 
Dr. Stone in support of his appeal.

In his October 1992 statement, Dr. Stone indicated that he 
had been asked to comment on the veteran's current visual 
status.  He stated that the veteran's visual acuity both with 
and without lens correction was count fingers at four feet.  
He said changing lens power or design did not appear to 
improve his visual field.  Dr. Stone noted that the veteran's 
ocular structures and adnexa were normal.  Tensions by 
applanation were also normal.  Confrontation visual fields 
exhibited a peripheral constriction in limit with both eyes.  
The veteran's ocular motility was reduced and he seemed to be 
adjusting his line of sight with head movement.  Dr. Stone 
also noted that the veteran complained of monocular diplopia 
in both eyes, and that he exhibited hypertropia at distance 
and exotropia at near.  Noting that the veteran had muscle 
surgery in 1976 (to correct a vertical imbalance), and that 
his vision had deteriorated since that time, Dr. Stone opined 
that the veteran's reduction in vision was the result of a 
deep seated suppression, instigated by his visual system to 
avoid double vision.  Dr. Stone did not indicate whether he 
had an opportunity to review the claims file in its entirety.  
The testing administered to the veteran was not discussed.  

The opinion from Dr. Stone is the only medical evidence that 
favors the veteran's contention that he has a right eye 
disability secondary to his service-connected left 
disability.  Indeed, the preponderance of the evidence in 
this case is strongly against the finding that the veteran 
even suffers from a current disability of the right eye.  VA 
medical examinations conducted in September 1993, September 
2002, February 2003, and April 2003 all indicate that the 
veteran does not have a disability of the right eye.  

Noting that the veteran's corrected visual acuity was 6/200 
in his right eye and 3/200 in his left eye, but that his 
discs, vessels, maculae, and slit lamp examination were all 
normal, the September 1993 examination report indicated that 
there was no medical reason for the veteran's claimed poor 
vision.  

At his September 2002 VA eye examination, the veteran 
complained of right eye pain, poor visual acuity, and 
diplopia.  Extraocular muscle function was normal.  There was 
no evidence on external examination of diplopia.  Cover test 
was negative.  Rotations were normal.  There was a slight 
aniscoria with the right pupil being 3mm and the left pupil 
being 4mm.  The pupils were normally reactive.  The lids, 
conjunctiva, and sclera were not remarkable.  Confrontation 
fields showed a markedly constricted field in both eyes.  On 
slit lamp examination, the corneas were clear bilaterally.  
The anterior chambers was deep and clear bilaterally.  The 
irises were not remarkable in either eye.  The lenses were 
clear bilaterally.  Pressure in both eyes was 14mm.  Visual 
acuity was 20/400 in the right eye and 20/400 in the left 
eye.  In the fundus of the right eye, there was a small 1/4 
disc diameter nevus present along the inferior temporal 
arcade adjacent to the optic nerve.  The optic nerve was 
flat.  There was no evidence of diabetic neuropathy.  The 
impression was decreased vision of unknown etiology.  In this 
regard, the examiner stated that the veteran had decreased 
vision without obvious cause.  He said the findings of the 
examination were otherwise minimal.  He added that there was 
no evidence of extraocular muscle dysfunction or diplopia.  
As there was no clear cause of the veteran's decreased 
vision, the examiner suggested that a neurological evaluation 
be performed.

Another VA eye examination was conducted in February 2003.  
The veteran again complained of severe vision loss and 
monocular diplopia.  His visual acuity was "2200" in the 
right eye and "2400" in the left eye with no improvement.  
He did not improve with manifest refraction.  Color plates 
were zero out of 70 bilaterally.  There was no relative 
afferent papillary defect in either eye.  Extraocular muscle 
was full in each eye.  Cover test was orthophoric in both 
eyes.  Confrontation of visual fields showed restriction of 
field in both eyes.  However, on doubling the distance of the 
test, doubling the object size, the veteran's visual field 
did not open up, and it stayed in a fashion that would 
resemble a tunnel.  The test was administered several times, 
using different objects of varying sizes, but the results did 
not change.  Goldman visual fields were attempted, however, 
the veteran was unable to perform the test, which only showed 
a very small focal area in the right eye where he could see 
the largest and brightest object size that could be tested.  
Additional testing, to include external examination and 
dilated funduscopic examination, was performed.  

The impression was that the veteran's visual acuity was "not 
explained" by examination.  The examiner noted that the 
cornea and lens were clear enough to allow adequate light 
passage.  He said he did not see any changes in the veteran's 
macula that would reduce its function.  He stated that the 
veteran's subjective visual examination did not match the 
optimal arch examination, which meant that the veteran's 
vision could not be explained by the eye exam.  The examiner 
added that the only discrepancy was that, physiologically in 
a constricted field visual field with doubling the distance 
and object size, the veteran's field of vision should open 
like a cone instead of staying a tunnel.  He said the results 
of the veteran's examination therefore did shed a "shadow of 
doubt" on that part of the examination.  In summary, the 
examiner stated that he agreed with the assessment of the 
September 2002 examination, which indicated that the 
veteran's visual acuity did not match the examination.

In April 2003, the veteran was afforded a VA neuro-
opthalmology examination.  His visual acuity with correction 
was 20/400 bilaterally.  Extraocular muscle was full 
bilaterally.  His visual field was constricted bilaterally 
but did not open up at two times distance with two times 
object size.  A slit lamp examination showed nuclear 
sclerosis bilaterally.  The disc, maculae, and vessels were 
within normal limits.  The impression was history of 
extraocular surgery in 1976 for left hypertropia; decreased 
vision bilaterally - unexplained by examination, pupils are 
briskly reactive, discs are flat, sharp, and pink; and 
constricted visual fields - do not open up at two times 
distance with doubling of object size, not consistent with 
the laws of physics.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board finds that the September 1993, 
September 2002, February 2003, and April 2003 VA examination 
reports are clearly more probative than the opinion rendered 
by Dr. Stone.  The conclusions contained in the VA 
examinations were based on a complete review of the record.  
The VA examinations also involved comprehensive testing that 
was administered to determine the cause of the veteran's 
claimed right eye disability.  The reports of the February 
2003 and April 2003 VA examinations included comprehensive 
explanations as to why the examiners believed that there was 
no disability of the right eye to account for the veteran's 
subjective complaints/symptoms of vision loss.  The April 
2003 VA examination was even conducted by a specialist in the 
area of neuro-opthalmology.  Finally, the Board is persuaded 
by the fact that four separate VA examiners came to the same 
conclusion regarding the veteran's claimed right eye 
disability.

On the other hand, Dr. Stone's opinion was rendered without 
the benefit of reviewing the veteran's complete claims file.  
The range of tests administered by Dr. Stone appear limited 
when compared to the tests administered by the VA examiners.  
The Board also notes that Dr. Stone's opinion does appear to 
diagnose a disability of the right eye.  Instead, Dr. Stone 
seems to ambiguously relate the veteran's loss of visual 
acuity in his right eye to his service-connected left eye 
disability without diagnosing an underlying disability.

The Board notes that a review of the evidence previously 
before VA further bolsters the finding that the veteran does 
not currently suffer from disability of the right eye.  When 
the veteran's file was reviewed in June 1983, a VA 
ophthalmologist stated that the poor vision of the veteran 
was "out of proportion with his organic condition."  A 
similar finding was made in an April 1984 VA eye examination 
report.  The report of a November 1985 VA ophthalmic 
electrophysiological examination indicated the veteran's 
visual acuity (20/260 bilaterally) was inconsistent with the 
results of a visual evoked response (VER), which was normal.  
An electroretinogram (ERG) was inconclusive due to the lack 
of cooperation of the veteran.  A May 1987 letter from the 
Florida Eye Clinic stated that the current examination could 
not explain many of the veteran's visual problems, and that 
there was "no explanation" as to why his visual acuity 
could not be improved over its current level.  Finally, the 
Board's attention is drawn to statements received by VA in 
June 1983 and June 1985 that allege fraud on the part of the 
veteran.  In each statement, the individuals recalled 
instances where the veteran claimed that he was faking his 
disability.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for right eye disability as secondary to a service-
connected left eye disability and that, therefore, the 
provisions of § 5107(b) are not applicable.  




ORDER

Entitlement to service connection for right eye disability as 
secondary to a service-connected left eye disability 
manifested by paresis of the left inferior rectus muscle, 
with diplopia is denied.


REMAND

The veteran contends that he currently suffers from PTSD due 
to in-service stressors.  Specifically, he recalls witnessing 
a fellow soldier commit suicide.  He says he lent aide to the 
soldier, and that he was covered in brain matter.  He states 
an investigation was performed.  The veteran also reports 
being in a mess tent when a soldier ran in with a rifle and 
threatened to shoot everyone in the tent.  He says the 
soldier managed to fire a few rounds before he was shot and 
killed by the military police.  He asks that VA obtained his 
regimental records and his personnel file.

With regard to his purported stressor, the Board observes 
that the veteran appears to be a poor historian.  He says he 
cannot remember the name of the soldier that committed 
suicide.  He has also failed to provide information on the 
date of either event.  See Manual 21-1, Part III, 5.14 (c) 
(As a minimum, the claim must indicate the location and 
approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred).  

However, the Board notes there is no evidence that the 
veteran was ever informed of the need to submit more specific 
evidence.  A November 2003 Statement of the Case only 
indicated that the veteran had not provided the RO with the 
details necessary to verify his claimed stressors.  No 
further explanation was provided.  There is also no 
indication that the RO made any attempt to obtain the 
veteran's personnel file.  Both matters must be rectified 
prior to appellate consideration of the veteran's claim of 
service connection for PTSD.  See 38 C.F.R. § 3.159 (2004).

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the veteran's 
complete medical file from the Orlando 
VAMC since March 1998 and associate it 
with the claims folder.   

2.  The RO should request that the 
veteran provide specific details of the 
in-service stressful events: date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  As a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.

3.  The RO should obtain a copy of the 
veteran's service personnel records.

4.  If, and only if, he submits 
additional evidence regarding his claimed 
stressors, the RO should contact the 
service department or Center for Unit 
Records Research (CURR) to obtain 
additional details on the veteran's 
purported stressor(s).


5.  Following completion of the 
foregoing, if the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2003 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


